HODGES, Justice,
concurring specially.
I concur in that part of the majority opinion overruling the case of Lindsay v. Gibson and concur in the Court’s finding that the gift by the appellant to the conservator was clearly without undue influence, nor in violation of the fiduciary relationship.
While the question was not presented to us on appeal, I write specially to address the quantum of gift the appellant can bestow. At the death of her husband, by virtue of the joint tenancy provision, appellant shared a one-half ownership in the certificate of deposit with the appellee. Unless consented to by appellee, appellant can only make a gift of her one-half interest.